— Judgment as to defendant Van Vaulkenburg affirmed, with costs and judgment as to defendant Waldron and order reversed on the facts and a new trial granted, with costs to the appellant to abide the event, on the ground that the verdict of the jury is against the weight of evidence. All concur as to the affirmance as to Van Vaulkenburg; as to Waldron, all concur except Piper and Van Duser, JJ., who dissent and vote for affirmance. (Appeal from a judgment for defendant Waldron for no cause of action, after the trial court had granted a nonsuit in favor of defendant Van Vaulkenburg, in an automobile negligence action. The order denied a motion for a new trial.) Present — McCurn, P. J., Kimball, Piper, Wheeler and Van Duser, JJ.